Citation Nr: 1136354	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury of the right hand.  

2.  Entitlement to service connection for cold injury of the left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision by a special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the Houston, Texas RO, which has jurisdiction of the case.  

In January 2011, the Veteran appeared at the Houston, Texas RO and testified at a video conference hearing before the undersigned sitting in Washington, D.C.  A transcript of the hearing has been associated with the claims folder.  The undersigned held the record open for 30 days following the hearing, to allow the Veteran to submit additional evidence.  

In March 2011, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to obtain a release form from the Veteran and retrieve any treatment records from his private physician Dr. B.H.  In March 2011, the VA Appeals Management Center (AMC) sent the Veteran a letter and instructed him to complete an authorization form for his private physician.  The Veteran completed the necessary form and in letters dated in May 2011 and June 2011, the AMC requested that Dr. B.H. provide any evidence or information pertaining to treatment received by the Veteran.  The physician did not respond to these requests nor did he provide any additional information, evidence or records pertaining to treatment received by the Veteran.  The AMC subsequently readjudicated the claim in the July 2011 Supplemental Statement of the case (SSOC).  As such, the Board finds that the RO completed the development requested in the March 2011 Board remand and complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Unfortunately, a remand of the Veteran's claim still is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that additional procedural development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After the RO's issuance of the most recent Supplemental Statement of the Case (SSOC) in July 2011, the Veteran submitted additional evidence in the form of private treatment records pertinent to the claim.  Some of these records focus on the Veteran's complaints of frostbite residuals and numbness in his hands, as well as treatment for his bilateral arm condition.  The Veteran did not submit a waiver of his right to the RO's initial consideration of the evidence.  

If an SOC or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2011), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a)(2011).  The Board finds that this evidence is relevant to the issue on appeal and neither duplicative nor cumulative of evidence already associated with the claims file.  The law requires that the RO consider the evidence added to the record since the July 2011 SSOC, re-adjudicate the claim, and issue an appropriate SSOC. 38 C.F.R. §§ 19.31, 19.37 (2011).  As such, the additional evidence must be remanded to the RO for review and preparation of a SSOC, if a grant of the benefit(s) sought is not made.  



Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran's claims for entitlement to service connection for cold injury of the right and cold injury of left hand should be readjudicated, with consideration of all evidence added to the claims file since the July 2011 SSOC.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


